Charles E. Crandall, Jr., Esq. Assistant County Attorney, Herkimer
You have requested our opinion as to the proper method for recording the satisfaction of a judgment. Specifically, your question concerns a judgment that has been rendered in a local justice court and which has been docketed by transcript with the county clerk.
Section 5021(a) of the Civil Practice Law and Rules (CPLR) establishes the procedure for entry of a satisfaction of a judgment and covers a judgment "of a court other than the supreme, county or a family court which has been docketed by the clerk of the county in which it was entered". The county clerk is required to enter the satisfaction of the judgment on the docket upon (1) the filing of a satisfaction-piece; (2) the order of the court if the judgment debtor cannot furnish a satisfaction-piece; (3) the deposit with the clerk of a sum of money to satisfy the judgment; or (4) the filing of an instrument specified in Article 8 of the Debtor and Creditor Law (ibid.). Thus, it seems clear that these provisions govern the entry of a satisfaction of a judgment rendered by a local justice court that has been docketed with the county clerk (see, Siegel, Practice Commentary, CPLR, § 5021 [main volume]).
We conclude that section 5021 of the CPLR governs the entry of a satisfaction of a judgment rendered in a justice court and docketed in the office of the county clerk.